Citation Nr: 0310909	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-12 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether the veteran filed a timely notice of disagreement 
with a May 1999 rating decision which denied entitlement to 
nonservice-connected pension benefits.  

2.  Entitlement to an effective date prior to January 23, 
2001, for the grant of entitlement to nonservice-connected 
pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 decision of the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that the veteran's notice of 
disagreement pertaining to a May 1999 denial of entitlement 
to nonservice-connected pension benefits was untimely.  

The issue of entitlement to an effective date prior to 
January 23, 2001, for the grant of nonservice-connected 
pension benefits, will be addressed in the Remand portion of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's claim for entitlement to nonservice-
connected pension benefits was denied by the RO in a May 26, 
1999 rating decision which was mailed to the veteran on June 
4, 1999, at his last address of record.  

3.  The veteran filed a notice of disagreement with the May 
1999 decision which was received by the RO on January 23, 
2001.  




CONCLUSION OF LAW

The veteran did not timely file a notice of disagreement 
pertaining to the May 1999 denial of nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 20.200, 
20.201, 20.302 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  That is, the RO notified the veteran and his 
representative that his notice of disagreement had not been 
timely filed.  In addition, the RO issued a statement of the 
case to the veteran and his representative which provided 
notice of the pertinent laws and regulations pertaining to 
notices of disagreement, the time limit for filing a notice 
of disagreement, and the impact of failing to file a timely 
notice of disagreement.  Additionally, in the January 2003 
supplemental statement of the case, the RO advised the 
veteran of the new regulations which clearly outlined the 
division of responsibilities between the parties for 
submitting and obtaining evidence.  There is no indication 
that this correspondence was returned as undeliverable.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  There is no indication that there 
exists any evidence which has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of this appeal and have not identified 
any additional pertinent evidence that has not been 
associated with the record.  

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. § 20.200.  A written 
communication for a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement.  While no special wording is required, the 
notice of disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  38 C.F.R. § 20.201.  

Except in the case of simultaneously contested claims, to be 
considered timely, the notice of disagreement must be filed 
with the agency of original jurisdiction by the claimant or 
his representative within one year from the date of mailing 
of notice of the result of initial review or determination.  
Otherwise, the determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201.  

VA regulations also provide that, absent evidence of a 
postmark, it is presumed that any written document required 
to be "filed within a specified period of time," which 
includes a notice of disagreement or substantive appeal, was 
mailed five days prior to the actual receipt of the document 
by the RO, excluding Saturdays, Sundays, and legal holidays.  
38 C.F.R. §§ 20.305(a), 20.306.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in judging whether a communication can 
be "reasonably construed" as expressing dissatisfaction 
with a VA adjudicative decision, consideration should be 
given not only to the actual wording of the communication, 
but also to the context in which the communication was 
written.  Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991).  
The Court, however, has also held that a notice of 
disagreement "must be in terms which can be reasonably 
construed as [expressing] disagreement with that 
determination and a desire for appellate review."  Archbold 
v. Brown, 9 Vet. App. 124, 131 (1996) (citing 38 C.F.R. § 
20.201 and Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en 
banc), aff'd 39 F.3d 1574 (Fed. Cir. 1994)).

The evidence of record shows that the RO mailed the veteran 
notification of its decision of May 26, 1999, to deny his 
claim for entitlement to nonservice-connected pension 
benefits on June 4, 1999.  These documents were mailed to his 
last address of record.  It is not disputed that the 
veteran's notice of disagreement was received by the RO on 
January 23, 2001, more than a year and a half after he was 
informed of the determination.  Furthermore, the file 
contains no earlier communication from the veteran that may 
be construed as a notice of disagreement with the May 1999 
rating decision, and the postmark rule is not beneficial to 
him under the facts presented here.  Accordingly, the Board 
finds that, since the veteran's notice of disagreement was 
received beyond one year after notice of the May 26, 1999 
rating decision (on June 4, 1999), it may not be accepted as 
timely.  

The veteran and his representative have asserted that the 
veteran did not receive notice of the May 26, 1999 rating 
decision.  At a personal hearing before a hearing officer at 
the RO in November 2002, the veteran testified that he had 
moved shortly after filing his claim for pension benefits, 
and that there was a period of time that he did not receive 
any of his mail.  He also testified, that he was the victim 
of identity theft and that someone stole his mail and cashed 
his tax refund check.  He reported that criminal charges were 
pending; however, he has not submitted any supporting 
documentation to verify this.  

In considering the merits of this argument, the Board notes 
that there is no indication in the record to show that the 
veteran did not receive the rating decision and letter that 
were mailed to him, other than his and his representative's 
contentions.  As the Court has emphasized, "it is well 
settled that 'clear evidence to the contrary' is required to 
rebut the presumption of regularity, i.e., the presumption 
that notice was sent in the regular course of government 
action.  YT v. Brown, 9 Vet. App. 195, 199 (1996); see also 
Mason v. Brown, 8 Vet. App. 44, 53 (1995); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65, aff'd on reconsideration, 2 Vet. App. 
307 (1992)."  Schoolman v. West, 12 Vet. App. 307, 310 
(1999).  Here, the evidence of record shows that the RO 
mailed the veteran a copy of the May 26, 1999 rating decision 
with a cover letter dated June 4, 1999, at the veteran's last 
reported address with adequate notice of what was required to 
appeal the determination.  There is no indication in the file 
that this correspondence was undeliverable.  Furthermore, 
although the veteran reported in April 1999 that he might 
become homeless soon, he was not homeless at that time, and 
this correspondence contained the same address to which the 
notification letter and rating decision were mailed in June 
1999.  He only notified the RO of his change of address in 
January 2001.  Finally, the veteran has presented no 
corroborating evidence to support his assertion that he was 
the victim of an identity crime or that his mail had 
otherwise been tampered with by another person after he had 
moved.  Accordingly, the Board finds that the veteran did not 
file a timely notice of disagreement with regard to the May 
1999 denial of pension benefits.  Hence, the appeal must be 
denied.  


ORDER

A timely notice of disagreement on the claim for entitlement 
to nonservice-connected pension benefits was not received and 
the appeal is denied.  


REMAND

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court of 
Appeals for Veterans Claims held that where a notice of 
disagreement is filed, but a Statement of the Case has not 
been issued, the Board must remand the claim to the RO to 
direct that a statement of the case be issued.  The Board 
finds that the veteran's representative's September 11, 2002 
letter to the RO may reasonably be construed as a notice of 
disagreement with regards to the issue of entitlement to an 
effective date prior to January 23, 2001, for the grant of 
nonservice-connected pension benefits; and that this issue is 
separate and distinct from the veteran's claim that he filed 
a timely notice of disagreement with the May 1999 denial of 
nonservice-connected pension benefits.  Furthermore, the 
notice of disagreement is timely because it was received 
within one year of the rating decision that granted 
entitlement to such benefits, effective January 23, 2001.  
Nevertheless, a statement of the case has not been issued by 
the RO.  Therefore, the Board concludes that a remand is 
necessary to correct this procedural defect.  

Accordingly, the case is remanded to the RO for the 
following:  

The RO should provide the veteran and his 
representative with a statement of the 
case pertaining to the issue of 
entitlement to an effective date prior to 
January 23, 2001, for the grant of 
entitlement to nonservice-connected 
pension benefits.  The veteran should 
also be advised of what actions he must 
take in order to perfect an appeal on 
this issue if he wishes it to be 
considered by the Board.  

The veteran need take no action unless otherwise notified; 
however, he is advised that he has the right to submit 
additional evidence and argument on the matter that has been 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


